Citation Nr: 1438577	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE


Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to October 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a written statement received in May 2014, the Veteran withdrew his request for a hearing before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Chapter 33 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces. See 38 U.S.C.A. §§ 3301 -3324 (West Supp. 2013).  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, met certain minimum service requirements, and made an irrevocable election to receive benefits under 38 U.S.C. Chapter 33. 38 C.F.R. § 21.9520 (2013).

A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of active duty service for entitlement to educational assistance under the Post-9/11 GI Bill. 38 U.S.C.A. § 3322(b); 38 C.F.R. § 21.9505.

In this case, the available record shows that the Veteran enlisted under the LRP; however, he has asserted that he later withdrew from the program during service and never received any payment or compensation.  In essence, he has argued that his period of military service should be counted for entitlement to Post-9/11 GI Bill benefits because he did not receive any benefit from the LRP.  In support of his contention, the Veteran has submitted an e-mail from the Defense Finance and Accounting Service stating that he never received any payments under the Navy's Enlisted Loan Program, but it does not show that he withdrew from the program.  

Notably, the Veteran's service personnel records, including his enlistment contract and LPR obligation, does not appear to be associated with the claims file.  On remand, the AOJ should also seek documentation as to whether the Veteran actually withdrew from the program or received any benefit. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's personnel records, especially those pertaining to his enlistment and relating to any action taken by the service department under a LRP.

2.  The AOJ should contact the service department and inquire as to whether the Veteran received any benefit under the LRP.  The service department should also be asked whether there is any documentation of the Veteran withdrawing from the LRP and whether the Veteran's military service from August 2007 to October 2009 was actually counted for purposes of repayment of an education loan.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the issue remaining on appeal.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


